In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2799 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

DANIEL DVORKIN, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:12‐cr‐00500‐1 — Edmond E. Chang, Judge. 
                      ____________________ 

    ARGUED JANUARY 7, 2015 — DECIDED AUGUST 25, 2015 
                ____________________ 

   Before RIPPLE, WILLIAMS, and SYKES, Circuit Judges. 
     RIPPLE,  Circuit  Judge.  Daniel  Dvorkin  was  convicted  on 
five counts of using, or causing another person to use, a fa‐
cility  of  interstate  commerce  with  the  intent  to  commit  a 
murder for hire, in violation of 18 U.S.C. § 1958, and on one 
count of soliciting another to commit a crime of violence, in 
violation of 18 U.S.C. § 373. He timely appealed his convic‐
tions  on  various  grounds.  For  the  reasons  set  forth  in  this 
opinion, we affirm the judgment of the district court.  
2                                                         No. 14‐2799 

                                                    I 
                                      BACKGROUND 
                                                    A. 
    This case arises out of Mr. Dvorkin’s failed efforts to hire 
a  hitman  to  kill  a  creditor  named  Larry  Meyer.  Meyer  was 
the manager of Texas 1845, LLC (“Texas 1845”). In December 
2010,  Texas  1845  acquired  two  distressed  loans  guaranteed 
by  Mr. Dvorkin  and  his  company,  Dvorkin  Holdings,  LLC. 
Shortly afterward, Texas 1845 filed an action in Illinois state 
court  against  Mr.  Dvorkin  and  his  company  to  recover  on 
the  debt.  On  February  26,  2012,  the  state  court  entered 
judgment for Texas 1845 for approximately $8.2 million. On 
April 2, 2012, the parties attempted, but ultimately failed, to 
negotiate a settlement of the debt. The judgment became en‐
forceable on May 4, 2012.  
       
      1. April 5 Voicemail and April 6 Meeting 
    On April 5, 2012, Mr. Dvorkin called and left a voicemail 
for Robert Bevis. Bevis owned and operated a firearms store, 
which  had  leased  space  from  one  of  Mr.  Dvorkin’s  compa‐
nies,  Dan  Development,  LLC  (“Dan  Development”).  Bevis 
also worked as a private detective and process server. In his 
voicemail,  Mr. Dvorkin  identified  himself,  stated  that  he 
“ha[d] an idea,” and asked Bevis to call him back.1  
  The  next  day,  Bevis  visited  the  offices  of  Dan  Develop‐
ment.  There,  Mr.  Dvorkin  approached  him  in  the  reception 

                                                 
1 R.146‐1. 
No. 14‐2799                                                        3

area  and  asked  Bevis  to  accompany  him  to  the  parking  lot. 
Once they were alone, Mr. Dvorkin told Bevis that “he had a 
problem”  and  handed  Bevis  a  copy  of  the  February  26 
judgment  in  favor  of  Texas  1845.2  Mr. Dvorkin  stated  “that 
he wanted this guy to stop breathing” and that he was will‐
ing to pay $50,000 for Meyer’s murder.3 He then reached in‐
to  his  pocket  and  brandished  a  large  wad  of  cash.  He  ex‐
plained  that  he  was  appealing  the  judgment  and  that  he 
could prevail if Meyer were unable to respond.  
    In response, Bevis told Mr. Dvorkin that he knew some‐
one in Florida who might be willing to accept Mr. Dvorkin’s 
offer. Bevis later testified that this statement was a lie, which 
he told to end quickly an uncomfortable conversation.  
    After their conversation, Mr. Dvorkin escorted Bevis back 
inside  Dan  Development’s  offices,  where  he  gave  Bevis  a 
printout  of  Meyer’s  LinkedIn  profile.  At  the  top  of  the 
printout  was  a  handwritten  note,  stating,  “Not  sure  if  this 
[is] your guy!”4 This note was written by Mr. Dvorkin’s ad‐
ministrative  assistant,  who  had  printed  the  profile  after 
Mr. Dvorkin  had  asked  her  to  find  information  on  Meyer’s 
whereabouts.  
   Bevis left Dan Development with copies of both the Feb‐
ruary 26 judgment and Meyer’s LinkedIn profile. Later that 
day, Bevis contacted the Oakbrook Terrace, Illinois, Chief of 
Police to report his encounter with Mr. Dvorkin. The police, 

                                                 
2 R.174 at 19. 

3 Id. at 21. 

4 R.146‐9. 
4                                                      No. 14‐2799 

in turn, set up a meeting with the FBI. After hearing Bevis’s 
story,  the  FBI  asked  Bevis  to  become  a  cooperating  witness 
and  to  record  his  conversations  with  Mr. Dvorkin.  Bevis 
agreed.  
      
     2. April 18 Phone Call and Meeting 
    On April 18, 2012, at the direction of federal agents, Bevis 
called Mr. Dvorkin to arrange an in‐person meeting. The call 
was  recorded.  During  the  call,  Mr.  Dvorkin  stated  that  he 
“still ha[d] that problem” and asked Bevis if he had traveled 
down  to  Florida.5  Bevis  responded  that  he  had  but  that  he 
would  prefer  to  talk  about  it  in  person.  The  two  agreed  to 
meet later that day.  
     During  their  meeting,  which  was  recorded,  Bevis  told 
Mr. Dvorkin that the Florida hitman had offered to kill Mey‐
er  for  approximately  $80,000,  half  of  which  he  required  in 
advance. Mr. Dvorkin responded that he had $50,000 in un‐
traceable  funds  and  would  “have  to  figure  out  how  to  get 
the  rest.”6  After  discussing  the  issue  further,  Mr.  Dvorkin 
offered to loan Bevis $50,000 on favorable terms if he could 
negotiate with the hitman to accept $50,000 for killing Mey‐
er. Bevis agreed. 
       
       
 

                                                 
5 R.146‐2 at 1. 

6 R.146‐3 at 4. 
No. 14‐2799                                                           5

     3. April 30 and May 3 Phone Calls 
    On April 30, 2012, Mr. Dvorkin called Bevis and told him 
“[t]hat he had a different avenue that he may want to take” 
with  respect  to  Meyer.7  Bevis  testified  that  he  understood 
this statement  to mean that  Mr.  Dvorkin  had “found  some‐
body else to kill Larry Meyer at a cheaper rate than” the fic‐
tional  Florida  hitman.8  Mr. Dvorkin  also  told  Bevis  that  his 
last court date “didn’t go well.”9 The two men made plans to 
speak  again  soon.  On  May  3,  Mr.  Dvorkin  called  Bevis  and 
made arrangements to meet on May 7.  
      
     4. May 7 Meeting and Phone Call 
      On May 7, 2012, Bevis drove to Mr. Dvorkin’s office. In a 
recorded conversation, Mr. Dvorkin elaborated on the “other 
avenues” that he had mentioned on April 30. He told Bevis 
that  he  had  hired  someone  else  to  kill  Meyer  for  less  than 
half  of  the  price  of  the  Florida  hitman  and  with  only  a  ten‐
percent down payment. Further, he explained, this other in‐
dividual had promised to finish the task by Friday, May 18. 
Consequently,  Mr. Dvorkin  initially  instructed  Bevis  to  dis‐
continue  negotiations  with  the  Florida  hitman  and  to  “tell 
him  [that]  it  fell  through.”10  After  discussing  the  issue  fur‐
ther,  however,  Mr. Dvorkin  instructed  Bevis  to  inquire 
whether the Florida hitman would accept a lower price and 
                                                 
7 R.174 at 92. 

8 Id.  

9 Id.  

10 R.146‐4 at 2. 
6                                                          No. 14‐2799 

to  tell  him  that  they  had  found  someone  else  willing  to  do 
the job for $20,000. Bevis agreed to do so. 
    Later  in  the  day  on  May  7,  Bevis,  at  the  direction  of  the 
FBI,  called  Mr.  Dvorkin  to  report  that  the  Florida  hitman 
would  accept  the  lower  price.  In  response,  Mr. Dvorkin  ex‐
plained that his plan to use the “other avenue” hitman was 
already  in  motion  and  that  he  could  not  do  anything  until 
May  18.  The  two  agreed  to  discuss  the  issue  again  on  that 
date. 
   Following this call, the FBI placed Meyer and his family 
under  twenty‐four‐hour  surveillance.  Further,  on  that  same 
day, law enforcement officers confronted Mr. Dvorkin in the 
parking  lot  outside his office. They told  him that they were 
aware  of  his  plot  to  kill  Meyer  and  that,  if  Meyer  were 
harmed, he would be the primary suspect. 
       
      5. May 8 Meeting 
    On  May  8,  2012,  Mr.  Dvorkin  called  and  told  Bevis  that 
he was on his way to Bevis’s gun store. He arrived ten to fif‐
teen  minutes  later.  Their  meeting  was  not  recorded.  Upon 
his arrival, Mr. Dvorkin told Bevis that law enforcement had 
confronted him and had reported that someone had taken “a 
shot  at  Larry  Meyer.”11  Mr. Dvorkin  asked  Bevis  to  search 
online for news  concerning Meyer because he did not  want 
to  use  his  own  computer.  FBI  computer  analysts  later  con‐
firmed that a Google search for Meyer’s name was made on 
Bevis’s computer at approximately 10:16 a.m. on May 8.  

                                                 
11 R.175 at 31. 
No. 14‐2799                                                       7

   6. May 11 Phone Call and July 5 Arrest 
   On May 11, 2012, Bevis called Mr. Dvorkin to determine 
whether  the  FBI’s  intervention  had  stymied  his  plan  to  use 
the  “other  avenue”  hitman.  Bevis  started  the  conversation, 
which was recorded, by telling Mr. Dvorkin that the FBI had 
stopped  by  his  gun  store  and  had  questioned  him  about 
Mr. Dvorkin. After agreeing on what they would say if con‐
fronted by the FBI in the future, Bevis inquired whether Mr. 
Dvorkin still intended to follow through with his plan to kill 
Meyer: 
       BEVIS:       … I  mean  is,  is  everything  over? 
                    Did  you,  is  everything  stopped?  I 
                    mean  ‘cause  if  anything  does  hap‐
                    pen— 
       … . 
       DVORKIN:  As  far  as  I  know  it’s  all  legal.  It’s 
                all stopped. I am gonna file, ah, ah, 
                a  Chapter  11  reorganization.  The 
                only  thing  I  do  now  is  through  at‐
                torneys  and,  ah,  I  don’t  know  this 
                guy,  this  guy  sounds  like  a  nut  to 
                me. 
       … . 
       DVORKIN:  … I’m  just  gonna  get  on  with  my 
                life we’re appealing the case. 
       BEVIS:       Yeah. 
8                                                           No. 14‐2799 

            DVORKIN: I’m just doin’ legal things.[12] 
FBI  agents  arrested  Mr.  Dvorkin  on  June  5, 
2012.  
 
                                                    B. 
    In  August  2012,  a  grand  jury  returned  a  six‐count  in‐
dictment, charging Mr. Dvorkin with five counts of using or 
causing  another  person  to  use  a  facility  of  interstate  com‐
merce with the intent to commit a murder for hire, in viola‐
tion  of 18  U.S.C. § 1958, and  one count of soliciting another 
to do the same, in violation of 18 U.S.C. § 373.  
    Mr.  Dvorkin  was  tried  before  a  jury  approximately  one 
year  later.  During  the  six‐day  trial,  the  Government  intro‐
duced evidence of the facts just recited. Prior to the submis‐
sion of the case to the jury, Mr. Dvorkin moved for acquittal. 
The  court  denied  the  motion.  Shortly  afterward,  the  jury 
found  Mr. Dvorkin  guilty  on  all  counts.  Mr.  Dvorkin  then 
filed a renewed motion for acquittal and a motion for a new 
trial.  The  court  denied  both  motions.  Mr.  Dvorkin  timely 
appealed.13  
       
       
       


                                                 
12 R.146‐7 at 4–5. 

13 The district court’s jurisdiction was premised on 18 U.S.C. § 3231. Our 

jurisdiction is secure under 28 U.S.C. § 1291. 
No. 14‐2799                                                            9

                                   II 
                           DISCUSSION 
    Mr.  Dvorkin  raises  four  arguments  on  appeal.  He  first 
contends that the evidence of record is insufficient to sustain 
any of his convictions. Second, he submits that the evidence 
shows  that  he  had  renounced  his  criminal  intent  with  re‐
spect  to  his  solicitation  charge  and,  consequently,  that  the 
district  court  erred  in  denying  his  motion  for  acquittal. 
Third,  he  asserts  that  the  court  improperly  restricted  his 
cross‐examination  of  Bevis.  Finally,  he  contends  that  the 
court  erred  by  allowing  the  Government  to  make  an  im‐
proper  argument  during  its  rebuttal  at  closing.  We  address 
these issues in turn.  
     
                                   A. 
    We begin with Mr. Dvorkin’s sufficiency of the evidence 
arguments.  See  United  States  v.  Douglas,  874  F.2d  1145,  1150 
(7th  Cir.  1989),  abrogated  on  other  grounds  by  United  States  v. 
Durrive, 902 F.2d 1221 (7th Cir. 1990). “In considering such a 
challenge, we view the evidence in the light most favorable 
to the Government, defer to the credibility determination[s] 
of the jury, and overturn a verdict only when the record con‐
tains  no  evidence,  regardless  of  how  it  is  weighed,  from 
which the jury could find guilt beyond a reasonable doubt.” 
United States v. Carter, 695 F.3d 690, 698 (7th Cir. 2012) (alter‐
ations omitted) (internal quotation marks omitted).  
     
     
     
10                                                                   No. 14‐2799 

                                                    1. 
     Mr.  Dvorkin  first  challenges  the  sufficiency  of  the  evi‐
dence  supporting  his  convictions  under  18  U.S.C.  § 1958.14 
As relevant here, § 1958 prohibits traveling in, or using a fa‐
cility  of,  interstate  commerce,  or  causing  another  person  to 
do so, “with intent that a murder be committed … as consid‐
eration for a promise or agreement to pay[] anything of pe‐
cuniary value.” 18 U.S.C. § 1958(a). Mr. Dvorkin’s challenge 
is  a  focused  one.  He  does  not  contend  that  his  conduct 
lacked  the  necessary  connection  to  interstate  commerce,15 
                                                 
14  The  jury  convicted  Mr.  Dvorkin  on  each  of  the  five  § 1958  counts 

charged against him in the indictment. Those counts each corresponded 
to  a  different  “use”  of  interstate  commerce  by  either  Bevis  or  Mr. 
Dvorkin.  Those  “uses”  include  (1) Mr. Dvorkin’s  April  5  voicemail  for 
Bevis,  (2)  Mr. Dvorkin’s  April  18  telephone  call  with  Bevis,  (3)  Bevis’s 
April  18  drive  to  Mr. Dvorkin’s  office,  (4)  Bevis’s  May  7  drive  to 
Mr. Dvorkin’s  office,  and  (5)  Mr. Dvorkin’s  May  7  telephone  call  with 
Bevis. 
15 The phrase “facility of interstate or foreign commerce,” as used in this 

provision,  “includes  [both]  means  of  transportation  and  communica‐
tion.” 18 U.S.C. § 1958(b)(2). Automobiles and interstate telephone carri‐
ers  are  well  recognized  examples  of  “facilities  of  inter‐
state … commerce.”  See  United  States  v.  Mandel,  647  F.3d  710,  716,  721 
(7th  Cir.  2011);  United  States  v.  Richeson,  338  F.3d  653,  660–61  (7th  Cir. 
2003). Section 1958 requires only “that the facility, and not its use, be in 
interstate or foreign commerce.” Richeson, 338 F.3d at 660. Consequently, 
a  defendant’s  intrastate  use  of  a  facility  of  interstate  commerce  is  alone 
sufficient to satisfy the statute’s jurisdictional element. See id. (“[I]t is suf‐
ficient under § 1958 that the defendant used an interstate commerce facil‐
ity  in  an  intra  state  fashion.”  (alteration  omitted)  (emphasis  in  original) 
(internal  quotation  marks  omitted));  Mandel,  647  F.3d  at  721  (“The  stat‐
ute … does not require that a facility of interstate commerce actually be 
used in interstate commerce.”). 
No. 14‐2799                                                                 11

nor does he dispute the evidence of his criminal intent.16 Ra‐
ther,  he  submits  that  the  statute  requires  an  additional  ele‐
ment,  which  the  Government  has  failed  to  prove,  namely, 
that  he  actually  entered  into  a  murder‐for‐hire  agreement. 
The  Government  in  response  submits  that  § 1958  “does  not 
require evidence of a mutual agreement, but instead requires 
only that [the] defendant possess [the] ‘intent that a murder 
be  committed … as  consideration  for  a  promise  or  agree‐
ment to pay.’”17 
   In assessing these positions, we begin, as we  always do, 
with the text of the statute. That provision reads, in relevant 
part, as follows:  
                Whoever  travels  in  or  causes  another  (in‐
            cluding  the intended victim)  to travel in inter‐
            state  or  foreign  commerce,  or  uses  or  causes 
            another  (including  the  intended  victim)  to  use 
            the  mail  or  any  facility  of  interstate  or  foreign 
            commerce,  with  intent  that  a  murder  be  com‐
            mitted  in  violation  of  the  laws  of  any  State  or 
            the  United  States  as  consideration  for  the  re‐

                                                 
16 In his reply brief, Mr. Dvorkin does contend, for the first time, that the 

evidence of record is insufficient to show that he ever “actually harbored 
the  intent  to  have  Larry  Meyer … killed  in  exchange  for  something  of 
pecuniary  value.”  Reply  Br.  4–5.  Because  Mr.  Dvorkin  raised  this  argu‐
ment for the first time in his reply brief, we consider it waived. See United 
States v. Kennedy, 726 F.3d 968, 974 n.3 (7th Cir. 2013). Moreover, waiver 
aside, we note that the evidence of Mr. Dvorkin’s criminal intent is more 
than sufficient to sustain his § 1958 convictions.  
17 Appellee’s  Br.  33  (third  alteration  in  original)  (quoting  18  U.S.C. 
§ 1958(a)). 
12                                                        No. 14‐2799 

        ceipt  of,  or  as  consideration  for  a  promise  or 
        agreement to pay, anything of pecuniary value, 
        or who conspires to do so, shall be [guilty of a 
        crime against the United States.] 
18 U.S.C. § 1958(a).  
    In  our  view,  the  plain  wording  of  this  statute  supports 
the position of the Government. On its face, the statute sets 
forth two elements of proof: (1) traveling in, or using a facili‐
ty of, interstate or foreign commerce, or causing another per‐
son  to  do  so,  (2)  with  the  intent  that  a  murder  for  hire  be 
committed.  As  for  the  nexus  between  these  elements,  we 
have held that § 1958 requires that the defendant’s travel in, 
or use of a facility of, interstate or foreign commerce be use‐
ful  to,  or  in  furtherance  of,  his  murder‐for‐hire  scheme.  See 
United States v. Richeson, 338 F.3d 653, 659 (7th Cir. 2003); see 
also United States v. Weathers, 169 F.3d 336, 343 (6th Cir. 1999); 
United States v. Houlihan, 92 F.3d 1271, 1292 (1st Cir. 1996). 
    In  reaching  this  conclusion,  we  join  the  overwhelming 
majority of circuits that have addressed the issue in holding 
that the plain language of § 1958 does not require the exist‐
ence  of  an  actual  murder‐for‐hire  agreement.  See  United 
States v. Preacher, 631 F.3d 1201, 1203 (11th Cir. 2011) (per cu‐
riam) (“[O]nce the defendant uses an instrument of interstate 
commerce with the intent that a murder‐for‐hire be commit‐
ted,  the  crime  is  completed.”);  United  States  v.  Driggers,  559 
F.3d  1021,  1024  (9th  Cir.  2009)  (defining  “the  elements  of  a 
section 1958 violation as ‘1) to cause another to travel in in‐
terstate  commerce,  2)  with  the  intent  that  a  murder  be  com‐
mitted’  for  hire”  (alteration  omitted)  (emphasis  in  original) 
(quoting  United  States  v.  Ritter,  989  F.2d  318,  321  (9th  Cir. 
1993)); Ng v. Att’y Gen. of the United States, 436 F.3d 392, 397 
No. 14‐2799                                                         13

(3d Cir. 2006) (noting that § 1958 requires “only proof of in‐
tent to enter into a murder‐for‐hire agreement and not of an 
actual agreement”); United States v. Delpit, 94 F.3d 1134, 1149 
(8th  Cir.  1996)  (“[Section  1958]  outlaws  using  interstate‐
commerce  facilities  with  the  intent  that  murder‐for‐hire  be 
committed.  Once  the  interstate‐commerce  facility  is  used 
with  the  required  intent  the  crime  is  complete.”);  United 
States v. Ransbottom, 914 F.2d 743, 746 (6th Cir. 1990) (“On its 
face,  the  statute  at  issue  allows  a  conviction  if  the  govern‐
ment  proves  that  a  defendant  traveled  in  interstate  com‐
merce  with  the  intent  that  a  contract  murder  be  commit‐
ted. … [T]he  statute  gives  no  indication  that  [a]  contract 
must  be  in  existence … at  the  time  of  the  travel.”);  see  also 
United  States  v.  Bredimus,  352  F.3d  200,  207  (5th  Cir.  2003) 
(noting,  in  dicta,  that  “[s]ection  1958  requires  only  that  the 
government  prove  the  defendant  traveled  in  interstate  or 
foreign commerce with the intent that a murder be commit‐
ted for hire”). As these courts recognize, the statutory phrase 
“consideration for a promise or agreement to pay” does not 
create  a  separate  “agreement  element,”  but  rather  modifies 
the type of intent which a defendant must possess, namely, 
the intent to commit a murder for hire. See, e.g., United States 
v. Smith, 755  F.3d 645, 647 (8th  Cir.  2014) (“To be convicted 
of violating 18 U.S.C. § 1958(a) an individual need only trav‐
el or use a facility of interstate commerce, or cause another to 
do so, intending a murder be committed for hire. … [Section] 
1958(a) does not require that the offer have been made or ac‐
cepted before the statute is violated.” (emphasis in original)). 
    Our understanding of the plain wording of § 1958 is con‐
firmed  by  its  statutory  and  legislative  history.  Section  1958 
14                                                                    No. 14‐2799 

was  modeled  on,  and  intended  to  supplement,  the  Travel 
Act, 18 U.S.C. § 1952(a),18 which reads as follows:
                (a)  Whoever  travels  in  interstate  or  foreign 
            commerce or uses the mail or any facility in in‐
            terstate or foreign commerce, with intent to— 
                   
                        (1)  distribute  the  proceeds  of  any  un‐
                      lawful activity; or 
                        (2) commit any crime of violence to fur‐
                      ther any unlawful activity; or 
                         (3)  otherwise  promote,  manage,  estab‐
                      lish,  carry  on,  or  facilitate  the  promotion, 
                      management,  establishment,  or  carrying 
                      on, of any unlawful activity, 
            and  thereafter  performs  or  attempts  to  per‐
            form— 
                                  (A) an act described in paragraph 
                            (1)  or  (3)  shall  be  fined  under  this  ti‐
                            tle, imprisoned not more than 5 years, 
                            or both; or 
                                  (B) an act described in paragraph 
                            (2)  shall  be  fined  under  this  title,  im‐
                                                 
18  See  United  States  v.  Marek,  238  F.3d  310,  317  n.29  (5th  Cir.  2001)  (en 

banc) (noting “that it is appropriate to interpret § 1958 in light of § 1952 
given that the two sections employ similar language, and that § 1958 was 
intended to supplement § 1952”); S. Rep. No. 98‐225, at 306 (1984), as re‐
printed  in  1984  U.S.C.C.A.N.  3182,  3485  (noting  that  § 1958  “follows  the 
format” of the Travel Act). 
No. 14‐2799                                                           15

                   prisoned  for  not  more  than  20  years, 
                   or  both,  and  if  death  results  shall  be 
                   imprisoned  for  any  term  of  years  or 
                   for life. 
18  U.S.C.  §  1952.  A  Travel  Act  violation  consists  of  three 
basic  elements:  (1)  traveling  in,  or  using  a  facility  of,  inter‐
state  or  foreign  commerce,  (2)  with  the  intent  to  commit  a 
specified  unlawful  act,  and  (3)  thereafter  performing  or  at‐
tempting to perform that act. See United States v. Raineri, 670 
F.2d 702, 715 (7th Cir. 1982). 
    Notably,  unlike  the  Travel  Act,  § 1958  contains  no  re‐
quirement that a defendant carry out or otherwise attempt to 
accomplish his criminal intent. That is, it contains no explicit 
requirement  that  a  defendant  actually  enter  into  a  murder‐
for‐hire  agreement.  Because  § 1958  was  modeled  on  the 
Travel  Act,  this  omission  is  significant.  “It  is  generally  pre‐
sumed  that  Congress  acts  intentionally  and  purposefully 
when it includes particular language in one section of a stat‐
ute  but  omits  it  in  another.”  City  of  Chicago  v.  Envtl.  Def. 
Fund,  511  U.S.  328,  338  (1994)  (alteration  omitted)  (internal 
quotation marks omitted). Here, this omission suggests that 
Congress intended for § 1958 to require only that a defendant 
travel  in,  or  use  a  facility  of,  interstate  commerce  with  the 
requisite  criminal  intent.  This  understanding  of  the  statute 
accords  with  its  legislative  history,  which  indicates  that 
“[t]he gist of the offense is the travel in interstate commerce 
or  the  use  of  the  facilities  of  interstate  commerce  or  of  the 
mails with the requisite intent … .” S. Rep. No. 98‐225, at 306 
(1984), as reprinted in 1984 U.S.C.C.A.N. 3182, 3485.  
   Despite the clear import of the statute’s text and history, 
Mr.  Dvorkin  nonetheless  contends  that  our  previous  cases 
16                                                           No. 14‐2799 

require a different result. He points to our decisions in Riche‐
son  and  United  States  v.  Gibson, 530  F.3d  606  (7th  Cir.  2008), 
which,  he  asserts,  interpret  the  word  “consideration”  in 
§ 1958 as requiring proof that “the solicitor and the murder‐
er”  reached  “a  promise  or  agreement.”19  Those  decisions, 
however,  do  not  require  proof  of  a  separate  agreement  ele‐
ment  (i.e.,  that  an  offer  was  made  or  accepted),  but  rather 
merely  clarify  the  meaning  of  “consideration”  within  the 
context of § 1958’s intent element. See Gibson, 530 F.3d at 609 
(“The issues Gibson raises involve the meaning of ‘consider‐
ation for the receipt of, or as consideration for a promise or 
agreement to pay, anything of pecuniary value.’”); Richeson, 
338 F.3d at 657, 659 (addressing the defendant’s “argu[ment] 
that  the  government  never  established  his  intent  to  pay  for 
the murders” and concluding that  the “evidence plainly  re‐
veal[ed  his]  intent  to  compensate  his  coconspirators”).  In 
neither case did we squarely face, or decide, whether § 1958 
requires as an element that the defendant actually enter into 
a  murder‐for‐hire  agreement.  Similarly,  although  we  stated 
in  United  States  v.  Mandel,  647  F.3d  710  (7th  Cir.  2011),  that 
§ 1958  requires  proof  that  “something  of  pecuniary  value 
was  promised  or  agreed  to  be  paid  in  consideration  of  the 
murder,”  that  statement  clearly  was  dictum  and  was  not 
central to our holding, which merely addressed whether the 
defendant  “was  entrapped  into  using  a  facility  of  interstate 
commerce in furtherance of [a murder‐for‐hire] plot.”20 Id. at 

                                                 
19 Appellant’s Br. 17 (internal quotation marks omitted). 

20 Indeed, Mandel’s citation to the Eleventh Circuit’s decision in Preacher 

makes clear that we intended no disagreement with that court’s holding 
that § 1958 requires only the use of an interstate commerce facility with 
                                                          (continued…) 
No. 14‐2799                                                                                             17

717, 719. In sum, a close reading of our previous cases makes 
clear that we never have had the occasion to address square‐
ly this precise issue.21 


                                                                                                             
(…continued) 
the necessary intent. See 647 F.3d at 717 (citing United States v. Preacher, 
631  F.3d  1201,  1203  (11th  Cir.  2011));  see  also  id.  at  716  (noting,  in  dicta, 
that  “what  section  1958  prohibits  is  the  use  of  a  facility  of  interstate 
commerce … with the intent to commit a murder for hire”). 
21 We  note  that  the  Second  Circuit  previously  has  made  statements 
which could be construed as inconsistent with the position we take here 
today. See United States v. Hardwick, 523 F.3d 94, 99 (2d Cir. 2008) (“The 
federal murder‐for‐hire statute proscribes a very limited category of be‐
havior; only those instances in which one party agrees to commit a mur‐
der  in  exchange  for  another  party’s  provision  (or  future  promise)  of 
payment  are punishable under  § 1958.”  (quoting  United  States  v.  Framp‐
ton, 382 F.3d 213, 217 (2d Cir. 2004))). Nevertheless, the Second Circuit’s 
stance  on  this  issue  is  not  entirely  clear.  Although  both  Hardwick  and 
Frampton seem to indicate that § 1958 requires proof of an actual murder‐
for‐hire  agreement,  neither  case  squarely  addresses  that  issue.  Rather, 
the disputed question in both cases was whether a given item or service 
qualified as something of “pecuniary value” under § 1958. See Hardwick, 
523 F.3d at 101 (addressing whether the defendant “intended the gun he 
provided  Trujillo  to  serve  as  consideration … for  Trujillo’s  promise  to 
murder the intended victim”); Frampton, 382 F.3d at 217–19 (addressing 
whether  an  “unspecified  future  ‘favor’”  could  qualify  as  something  of 
“pecuniary value”). Further, both cases at times appear to recognize that 
the statute’s reference to consideration merely modifies the type of intent 
which a defendant must possess (i.e., the intent that a murder for hire be 
committed). See Hardwick, 523 F.3d at 99 (reviewing whether the defend‐
ant  “intended  the  gun  he  provided  [a  hitman]  to  serve  as  considera‐
tion”); Frampton, 382 F.3d at 218 (noting that “the relevant inquiry [was] 
whether  the  evidence  was  sufficient  to  establish  that  [the  defendants] 
intended that [a] murder … take place in exchange for the provision of, or 
a promise to pay, anything of pecuniary value” (emphasis added)). Un‐
                                                                    (continued…) 
18                                                                                     No. 14‐2799 

    Given  the  text  and  history  of  the  statute,  we  now  hold 
squarely  that  § 1958  does  not  require  proof  of  an  actual 
murder‐for‐hire agreement, but rather only that the defend‐
ant act with the intent that a murder for hire be committed. 
Because  the  Government  was  not  required  to  prove  the  ex‐
istence  of  such  an  agreement,  Mr. Dvorkin’s  sufficiency  of 
the evidence claim must fail.  
       
                                                    2. 
   Mr.  Dvorkin  also  challenges  his  conviction  under  18 
U.S.C.  §  373(a).  That  section  reads,  in  relevant  part,  as  fol‐
lows: 
            Whoever,  with  intent  that  another  person  en‐
            gage  in  conduct  constituting  a  felony  that  has 
            as an element the use, attempted use, or threat‐
            ened  use  of  physical  force  against  property  or 
            against the person of another in violation of the 
            laws  of  the  United  States,  and  under  circum‐
            stances  strongly  corroborative  of  that  intent, 
            solicits,  commands,  induces,  or  otherwise  en‐
            deavors  to  persuade  such  other  person  to  en‐
            gage  in  such  conduct,  shall  be  [guilty  of  a 
            crime against the United States.] 
18 U.S.C. § 373(a). To prove a violation of § 373(a), “the gov‐
ernment  must  establish  (1)  with  strongly  corroborative  cir‐

                                                                                                             
(…continued) 
der these circumstances, it is unclear where the Second Circuit stands on 
this issue. 
No. 14‐2799                                                                  19

cumstances that a defendant intended for another person to 
commit a violent federal crime, and (2) that a defendant so‐
licited or otherwise endeavored to persuade the other person 
to  carry  out the crime.” United  States v. White, 610  F.3d  956, 
959 (7th Cir. 2010) (per curiam). 
    Here,  Mr.  Dvorkin  was  charged  with,  and  convicted  of, 
soliciting Bevis to violate § 1958. Therefore, the Government 
was required to prove (1) that Mr. Dvorkin solicited Bevis to 
use, or cause another to use, a facility of interstate commerce 
with the intent that a murder for hire be committed, and (2) 
that he actually intended Bevis to commit the offence, as ev‐
idenced by “strongly corroborative” circumstances.   
    Mr. Dvorkin challenges his conviction on both grounds.22 
First,  he  submits  that  he  “never  reached  any  economic  un‐
derstanding  or  agreement  with  Bevis”  and  “[t]hus  [that]  he 
never solicited, commanded, induced, or otherwise endeav‐
ored  to  persuade  Bevis  to  actually  put  any  violent  plan  in 
motion.”23 Second, he asserts that, although he “voiced his ill 
will  toward”  Meyer,  “he  never  consummated  [that]  ill  will 
with anything that was ‘strongly corroborative’ of his intent 
to have Bevis actually put a plan into motion.”24  


                                                 
22 Notably, Mr. Dvorkin does not dispute that § 1958 is an offense “that 

has as an element the use, attempted use, or threatened use of physical 
force  against  property  or  against  the  person  of  another.”  18  U.S.C. 
§ 373(a).  We  therefore  assume  without  deciding  that  § 1958  qualifies  as 
such an offense.  
23 Appellant’s Br. 12 (emphasis omitted). 

24 Id. at 16 (internal quotation marks omitted).  
20                                                                No. 14‐2799 

    These contentions miss the mark. Starting with the solici‐
tation element, neither § 373(a) nor § 1958 requires that a de‐
fendant  reach  an  economic  understanding  or  agreement  in 
order to solicit a violation of § 1958. See Smith, 755 F.3d at 647 
(noting  that  “§ 1958(a)  does  not  require  that  [an]  offer  have 
been made or accepted before the statute is violated”); Unit‐
ed States v. Barefoot, 754 F.3d 226, 238 (4th Cir. 2014) (noting 
that “a straightforward request or directive fulfills the [solic‐
itation]  element  of  § 373(a)”).25  Rather,  the  Government 
merely was required to show that Mr. Dvorkin requested or 
“endeavor[ed] to persuade” Bevis to engage in conduct pro‐
scribed  by  § 1958.  18  U.S.C.  § 373(a).  At  trial,  the  Govern‐
ment  argued  that  Mr. Dvorkin  solicited  Bevis  to  violate 
§ 1958 on two occasions: (1) on April 6, when he offered Bev‐
is $50,000 to procure the murder of Meyer and gave him in‐
formation  on  Meyer’s  Texas  whereabouts,  and  (2)  on  April 
18, when Mr. Dvorkin instructed Bevis to convince the Flor‐
ida  hitman  to  accept  $50,000  in  exchange  for  killing  Meyer. 
These communications are each more than sufficient to sus‐
tain the jury’s finding of solicitation.  
    As  for  the  intent  element,  the  evidence  of  record  amply 
supports  the  jury’s  finding  that  Mr. Dvorkin  intended  for 
Bevis to engage in conduct proscribed by § 1958 “under cir‐
cumstances  strongly  corroborative  of  that  intent.”  Id.  Evi‐
dence sufficient to strongly corroborate a defendant’s intent 
includes, but is not limited to, 

                                                 
25  See  also  2  Wayne  R.  LaFave,  Substantive  Criminal  Law  § 11.1  (2d  ed. 

2003) (“[T]he crime of solicitation requires no agreement or action by the 
person solicited, and thus the solicitation is complete when the solicitor, 
acting with the requisite intent, makes the command or request.”). 
No. 14‐2799                                                                   21

           evidence  showing  that  the  defendant:  (1)  of‐
           fered or promised payment or some other ben‐
           efit  to  the  person  solicited;  (2)  threatened  to 
           punish  or  harm  the  solicitee  for  failing  to 
           commit the offense; (3) repeatedly solicited the 
           commission  of  the  offense  or  expressly  stated 
           his  seriousness;  (4)  knew  or  believed  that  the 
           person  solicited  had  previously  committed  a 
           similar  offense;  or  (5)  acquired  weapons,  tools 
           or  information,  or  made  other  preparations, 
           suited for use by the solicitee.  
United States v. White, 698 F.3d 1005, 1015 (7th Cir. 2012) (per 
curiam).  Such  circumstantial  evidence  is  present  here. 
Mr. Dvorkin  repeatedly  solicited  Bevis  to  arrange  for  the 
contract  killing  of  Meyer.  He  put  together  $50,000  in  un‐
traceable  funds  to  pay  for  the  killing  and,  at  one  point,  of‐
fered Bevis a $50,000 low‐interest loan in exchange for nego‐
tiating  a  lower  price  with  the  Florida  hitman.  Lastly,  he  ac‐
quired  information  on  Meyer’s  whereabouts  (i.e.,  his 
LinkedIn profile) for use in committing the offense. Togeth‐
er,  these  circumstances  strongly  corroborate  Mr. Dvorkin’s 
criminal intent. Accordingly, we conclude that the evidence 
is sufficient to uphold his conviction under § 373(a).26 
       
                                                 
26  Mr. Dvorkin  alternatively  contends  that  the  jury’s  verdict  is  against 

the manifest weight of the evidence for the same reasons asserted in his 
sufficiency  of  the  evidence  challenges.  We  again  disagree.  As  we  have 
explained, Mr.  Dvorkin’s sufficiency arguments  all proceed  from  an  er‐
roneous  understanding  of  §§ 1958  and  373  and,  therefore,  do  not  show 
that the jury’s verdict is so weak as to warrant a new trial.  
22                                                                  No. 14‐2799 

                                                    B. 
     Mr.  Dvorkin  next  contends  that  he  presented  sufficient 
evidence to establish a renunciation defense under 18 U.S.C. 
§ 373(b)  and,  consequently,  that  the  district  court  erred  in 
denying his motion for acquittal with respect to his solicita‐
tion charge. We review a district court’s denial of a defend‐
ant’s motion for acquittal de novo. United States v. Mohamed, 
759 F.3d 798, 803 (7th Cir. 2014). “[U]nlike a typical challenge 
to  the  sufficiency  of  the  evidence,  [a]  defendant’s  burden  is 
even  greater”  where,  as  here,  he  contends  that  acquittal  is 
warranted  based  on  an  affirmative  defense.  United  States  v. 
Waagner, 319 F.3d 962, 964 (7th Cir. 2003). To prevail on such 
a  claim,  the  defendant  must  show  that  the  evidence,  even 
when viewed in the light most favorable to the Government, 
is  “so  one‐sided  that”  a  rational  jury  could  not  reach  “any 
decision  [other  than]  a  finding  of  not  guilty”  based  on  the 
defense  asserted.  Id.;  see  also  United  States  v.  Sax,  39  F.3d 
1380, 1385 (7th Cir. 1994). 
    Section 373(b) of Title 18 provides a renunciation defense 
for defendants charged with violating § 373(a).27 To establish 

                                                 
27 Section 373(b) reads as follows: 

           It  is  an  affirmative  defense  to  a  prosecution  under  this 
           section  that,  under  circumstances  manifesting  a  volun‐
           tary  and  complete  renunciation  of  his  criminal  intent, 
           the defendant prevented the commission of the crime so‐
           licited.  A  renunciation  is  not  “voluntary  and  complete” 
           if  it  is  motivated  in  whole  or  in  part  by  a  decision  to 
           postpone the commission of the crime until another time 
           or to substitute another victim or another but similar ob‐
           jective. If the defendant raises the affirmative defense at 
                                                                        (continued…) 
No. 14‐2799                                                                                             23

the  defense,  a  defendant  must  show  (1)  that  he  “prevented 
the commission of the crime solicited,” and (2) that he did so 
“under circumstances manifesting a voluntary and complete 
renunciation of his criminal intent.” 18 U.S.C. § 373(b). A re‐
nunciation is not “complete” if it is tentative, conditional, or 
otherwise  “motivated  in  whole  or  in  part  by  a  decision  to 
postpone  the  commission  of  the  crime  until  another  time.” 
Id.  Relatedly,  a  renunciation  “is  not  voluntary  if  it  is  moti‐
vated, in  whole or in part,  by  circumstances, not present or 
apparent  at  the  inception  of  the  actor’s  course  of  conduct, 
that  increase  the  probability  of  detection  or  apprehen‐
sion … .” Model Penal Code § 5.01(4); accord United States v. 
Dworken, 855 F.2d 12, 22 (1st Cir. 1988); 21 Am. Jur. 2d Crimi‐
nal Law § 157 (2008); 4 Charles E. Torcia, Wharton’s Criminal 
Law § 700 (15th ed. 1996); 22 C.J.S. Criminal Law § 161 (2006).  
    Mr.  Dvorkin  submits  that  he  renounced  his  criminal  in‐
tent  on  three  different  occasions:  (1)  on  April  30,  when  he 
told Bevis that he had a “different avenue” that he wanted to 
take  with  regard  to  killing  Meyer,28  (2) on  May  7,  when  he 
instructed  Bevis  to  tell  the  Florida  hitman  that  “it  fell 
through,”29  and  (3)  on  May  11,  when  he  told  Bevis  that  the 
plan  was  “all  stopped”  and  that  he  was  “just  gonna  get  on 


                                                                                                             
(…continued) 
       trial,  the  defendant  has  the  burden  of  proving  the  de‐
       fense by a preponderance of the evidence. 
18 U.S.C. § 373(b). 
28 R.174 at 92. 

29 R.146‐4 at 2. 
24                                                               No. 14‐2799 

with [his] life” and deal with  Meyer through legal means.30 
In  response,  the  Government  contends  that  Mr. Dvorkin 
cannot  establish  this  defense  because  Bevis  already  had 
completed  the  solicited  § 1958  offense  well  before  April  30 
and,  in  any  event,  none  of  his  alleged  renunciations  were 
voluntary and complete.31  
    We  agree  with  the  Government  on  both  of  its  conten‐
tions.  First,  to  invoke  § 373(b)’s  renunciation  defense,  a  de‐
fendant  must  “actually  prevent[]  the  commission  of  the 
crime [solicited] (not merely ma[k]e efforts to prevent it).” S. 
Rep.  No.  98‐225,  at  309  (1984),  as  reprinted  in  1984 
U.S.C.C.A.N.  3182,  3489.  “[O]nce  a  crime  is  complete[],  it 
logically  can  no  longer  be”  prevented.  Preacher,  631  F.3d  at 
1204. Here, as far as Mr. Dvorkin knew, Bevis had completed 
the solicited § 1958 offense as early as April 18, when he told 
Mr. Dvorkin that he had traveled to Florida to arrange for a 
hitman  to  kill  Meyer.  Because,  for  solicitation  purposes,  a 
“defendant’s  culpability  is  to  be  measured  by  the  circum‐
stances as he believes them to be,” United States v. Devorkin, 
159  F.3d  465,  467  n.2  (9th  Cir.  1998)  (quoting  2  Wayne  R. 
LaFave  &  Austin  W. Scott  Jr.,  Substantive Criminal  Law  § 6.1 
(1st  ed.  1986)),  a  reasonable  jury  easily  could  conclude  that 
Mr. Dvorkin  had  failed  to  “prevent[]  the  commission  of  the 
crime solicited,” 18 U.S.C. § 373(b). 
                                                 
30 R.146‐7 at 4–5. 

31  The  Government  also  contends  that  Mr.  Dvorkin  waived,  or  at  least 

forfeited, his renunciation defense by failing to assert it at trial. Because 
we  conclude  that  this  defense  fails  on  its  merits,  we  need  not  decide 
whether it was preserved. See United States v. Gonzalez‐Mendoza, 584 F.3d 
726, 730 n.7 (7th Cir. 2009). 
No. 14‐2799                                                        25

    Second,  regardless  of  timing,  the  record  does  not  estab‐
lish,  as  a  matter  of  law,  that  Mr. Dvorkin  voluntarily  and 
completely renounced his criminal intent. With respect to his 
April  30  and  May  7  statements,  a  jury  viewing  those  com‐
munications  reasonably  could  conclude  that  Mr.  Dvorkin 
merely  had  put  his  plan  to  use  the  Florida  hitman  on  hold. 
Although he did, on May 7, instruct Bevis to tell the Florida 
hitman  that  “it  fell  through,”  after  discussing  the  issue  fur‐
ther,  he  ultimately  asked  Bevis  to  negotiate  a  lower  price 
with  the  Florida  hitman.  When  Bevis  later  did  so, 
Mr. Dvorkin, far from abandoning his criminal plan, indicat‐
ed  that  he  would  use  the  Florida  hitman  if  the  “other  ave‐
nue”  killer  failed  to  complete  the  task  by  May  18.  Given 
these  facts,  we  cannot  say,  as  a  matter  of  law,  that 
Mr. Dvorkin’s  April  30  and  May  7  communications  with 
Bevis  constitute  a  “complete”  renunciation  of  his  criminal 
intent.  
    The only statement by Mr. Dvorkin that comes anywhere 
close  to  evincing  a  “complete”  renunciation  of  his  criminal 
intent  was  his  May  11  phone  conversation  with  Bevis.  That 
renunciation, however, occurred four days after the FBI had 
confronted Mr. Dvorkin about his plan to kill Meyer. Under 
these  circumstances,  a  reasonable  jury  certainly  could  con‐
clude  that  Mr. Dvorkin’s  May  11  renunciation  was  not  vol‐
untary.  
   In  sum,  we  cannot  say  that  the  evidence  in  favor  of 
Mr. Dvorkin’s  renunciation  defense  was  so  one‐sided  as  to 
require  his  acquittal  as  a  matter  of  law.  The  district  court 
properly upheld his conviction for solicitation.  
        
26                                                          No. 14‐2799 

                                                    C. 
    We  next  consider  Mr.  Dvorkin’s  contention  that  the  dis‐
trict  court  improperly  restricted  his  cross‐examination  of 
Bevis  in  violation  of  Federal  Rule  of  Evidence  608(b).  “We 
review  the  district  court’s  decision  to  limit  the  scope  of 
cross‐examination  for  an  abuse  of  discretion.”  United  States 
v.  Holt,  486  F.3d  997,  1000–01  (7th  Cir.  2007).  “If  an  error  is 
found, the verdict will not be reversed if the error was harm‐
less.”  United  States  v.  Del  Valle,  674  F.3d  696,  702  (7th  Cir. 
2012). 
       
                                                    1. 
    Before trial, Mr. Dvorkin filed a motion in limine seeking 
to  admit  documentary  evidence  which,  he  claimed, 
“show[ed] a history of dishonest conduct by Bevis.”32 In par‐
ticular,  Mr. Dvorkin  sought  to  admit  (1)  a  2011  order  from 
the  Illinois  Secretary  of  State  finding  that  Bevis  unlawfully 
had sold unregistered securities and, as a result, permanent‐
ly barring him from offering or selling securities in the state 
(the  “2011  order”),  and  (2)  a  2012  civil  complaint  filed 
against  Bevis  in  Illinois  state  court  based  on  that  same  un‐
lawful conduct (the “2012 complaint”).  
    The  district  court  held  a  hearing  on  Mr.  Dvorkin’s  mo‐
tion. At the hearing, the court determined that Mr. Dvorkin 
could  neither  introduce  nor  cross‐examine  Bevis  about  the 
2011  order  or  the  2012  complaint.  The  court,  however,  did 
clarify that Mr. Dvorkin could “inquire into [the] specific in‐

                                                 
32 R.56 at 6. 
No. 14‐2799                                                           27

stances  of misconduct  underlying  the”  2011  order  and  2012 
complaint provided that he did so “without mentioning” ei‐
ther  piece  of  evidence.33  The  court  explained  its  reasoning 
for this distinction as follows: 
           [U]nder  [Rule]  608,  if  you  are  going  to  try  to 
           get  in  specific  instances  of  conduct  that  go  to 
           truthfulness  or  untruthfulness,  you  cannot  in‐
           troduce extrinsic evidence.  
              And by asking questions about a lawsuit or 
           a Secretary of State finding, that is a way of in‐
           troducing  extrinsic  evidence  through  the  wit‐
           ness himself. 
              So it basically tucks into the—tucks into the 
           question  of  extrinsic  evidence,  and  that  is 
           barred under 608.[34] 
                  
    At trial, defense counsel cross‐examined Bevis about the 
specific  instances  of  misconduct  underlying  both  the  2011 
order  and  the  2012  complaint.  In  response,  Bevis  acknowl‐
edged that, in 2006, he had sold unregistered securities of a 
company that he had jointly founded. Defense counsel then 
inquired  whether  Bevis  had  “been  barred  from  issuing  any 
stock by the State of Illinois.”35 The Government objected to 
this question, and the court sustained the objection. Later, at 

                                                 
33 R.67 at 7. 

34 R.106 at 26. 

35 R.175 at 108.  
28                                                No. 14‐2799 

a sidebar, the court asked defense counsel what basis he had 
for asking the question, triggering the following exchange: 
      MR. FRANKEL:   I think it goes directly back to 
                     the  representations  he  made 
                     about  the  issuance  of  the 
                     stock,  and  it  shows  that,  you 
                     know,  it  corroborates  that 
                     there was no stock ever regis‐
                     tered or issued. 
      THE COURT:        So that’s extrinsic evidence of 
                        a  third‐party,  a  government 
                        agency’s  view  of—a  view  of 
                        the—some  finding  that 
                        Mr. Bevis  must  not  register 
                        any  other  securities;  but  I 
                        said that that was barred. 
      MR. FRANKEL:   That  specific  issue  was 
                     barred. I don’t think that you 
                     said that that was barred. 
      THE  COURT:    Yes,  third‐party,  essentially, 
                     opinion  evidence  that  the—
                     that the witness made a false 
                     statement  is  extrinsic,  and  I 
                     barred it in the form of the Il‐
                     linois  Secretary  of  State  find‐
                     ings,  as  well  as  even  the 
                     complaint,  you  know,  that 
                     others made. … 
      … . 
No. 14‐2799                                                   29

      THE COURT:       … [G]oing  forward, … you 
                       must  not  refer  to  a  third‐
                       party,  either  the  complaint 
                       on  or  about  the  finding.  The 
                       exception  being,  you  may 
                       generically  refer  to  the  filing 
                       of  a  civil  case  against  Mr. 
                       Bevis in 2009, where he made 
                       the  accusation  that  his  oppo‐
                       nent  had  asked  him  to  plant 
                       drug  evidence.  So  that,  for 
                       foundation  purposes,  that 
                       can come in, but not—no ref‐
                       erences  to,  you  know,  Secre‐
                       tary  of  State  findings  or  any 
                       other third‐party complaints. 
      … . 
      MR. WALLIN:   One other thing as a point of 
                    clarification.  Can  we  ask 
                    whether or not he was aware 
                    that  the  law  in  Illinois  re‐
                    quired him to register securi‐
                    ties? 
      THE COURT:       No.  This  608  impeachment 
                       has  to  be  cabined  fairly  be‐
                       cause of its potential for mis‐
                       chief and to distract the jury, 
                       as  is  happening  right  now, 
                       and  so  that  doesn’t  get  the 
                       specific,  you  know,  falsities 
                       or  not  of  a  representation 
30                                                                No. 14‐2799 

                                           that  you  made  to  someone 
                                           else. 
            MR. WALLIN:   Okay.[36] 
Upon  resuming  his  cross‐examination,  defense  counsel  did 
not again reference the 2011 order or 2012 complaint.  
       
                                                    2. 
    Rule  608(b)  provides  that  “extrinsic  evidence  is  not  ad‐
missible to prove specific instances of a witness’s conduct in 
order  to  attack  or  support  the  witness’s  character  for  truth‐
fulness,” but that a “court may, on cross‐examination, allow 
them  to  be  inquired  into  if  they  are  probative  of  the  [wit‐
ness’s] character for truthfulness or untruthfulness.” Fed. R. 
Evid. 608(b). As we previously have recognized, Rule 608(b) 
“only  prohibits  the  use  of  extrinsic  evidence,  not  lines  of 
questioning.”  Holt,  486  F.3d  at  1002;  accord  United  States  v. 
Dawson,  434  F.3d  956,  958–59  (7th  Cir.  2006).  Consequently, 
the  rule  “does  not  mandate  the  prohibition  of  questions  re‐
garding  the  punishment  imposed  on  a  witness  for  a  given 
course  of  conduct,”  Holt,  486  F.3d  at  1002,  nor  does  it  pre‐
clude cross‐examination “about a third party’s opinion of [a 
witness’s] credibility,” Dawson, 434 F.3d at 959. “[S]uch ques‐
tions,”  we  have  explained,  “are  outside  the  scope  of  Rule 
608(b).” Id.  
    This,  of  course,  does  not  mean  “that  every  question  a 
lawyer might want to ask [on these matters] would be prop‐
er cross‐examination.” Id. “Rule 608(b) leaves the trial judge 
                                                 
36 Id. at 112–14. We have reformatted the trial transcript for readability.  
No. 14‐2799                                                                       31

with broad discretion to limit such questioning, stating only 
that  prior  instances  of  conduct  ‘may’  be  inquired  of …,  if 
probative  of  truthfulness  or  untruthfulness.”  Holt,  486  F.3d 
at  1002  (internal  quotation  marks  omitted).  Put  differently, 
such questioning often will be subject  to exclusion  on  other 
grounds, such as hearsay or Rule 403. See id.; see also Thomp‐
son v. City of Chicago, 722 F.3d 963, 977 (7th Cir. 2013). 
     Here, Mr. Dvorkin contends that the district court abused 
its  discretion  by  limiting  his  cross‐examination  of  Bevis 
based  on  an  incorrect  interpretation  of  Rule  608(b).  In  light 
of this circuit’s precedent, we must agree. Under Dawson and 
Holt,  the  district  court’s  only  stated  reason  for  barring  Mr. 
Dvorkin  from  questioning  Bevis  about  the  2011  order  and 
the  2012  complaint  was  erroneous.37  Rule  608(b)  does  not 
prohibit  “lines  of  questioning,”  including  those  “regarding 
the punishment imposed on a witness for a given course of 
conduct.” Holt, 486 F.3d at 1002.38  

                                                 
37 The Government contends that the district court offered other reasons, 

aside  from  Rule  608(b),  for  limiting  Mr. Dvorkin’s  cross‐examination  of 
Bevis and,  consequently,  that  the  district  court  did not  abuse  its discre‐
tion. Although we agree that the district court would not have abused its 
discretion  had  it  offered a  legitimate,  independent  reason  for  its ruling, 
see United States v. Holt, 486 F.3d 997, 1002 (7th Cir. 2007), the record here 
clearly shows that it never did so.  
38 As the Government correctly notes, our interpretation of Rule 608(b) in 

United  States  v.  Dawson,  434  F.3d  956  (7th  Cir.  2006),  conflicts  with  the 
position of both the Advisory Committee and the Third Circuit, see Fed. 
R. Evid. 608 advisory committee’s note to 2003 amendment; United States 
v. Davis, 183 F.3d 231, 257 n.12 (3d Cir.), amended by 197 F.3d 662 (3d Cir. 
1999), and has been criticized and not followed by some commentators, 
see  4  Michael  H.  Graham,  Handbook  of  Federal  Evidence  § 608:4  (7th  ed. 
                                                                     (continued…) 
32                                                                                     No. 14‐2799 

    That the court erred in excluding this evidence, however, 
does  not  end  our  analysis.  “[E]videntiary  errors  are  subject 
to  harmless  error  review.”  United  States  v.  Vargas,  689  F.3d 
867,  875  (7th  Cir.  2012);  see  also  United  States  v.  Useni,  516 
F.3d 634, 651–52 (7th Cir. 2008) (noting that we will only re‐
verse  a  conviction  based  on  a  nonharmless  evidentiary  er‐
ror). “To  determine  whether  an  evidentiary  error  is  harm‐
less, we consider whether, to the average juror, the prosecu‐
tion’s case would have been significantly less persuasive ab‐
sent  the  error.”  United  States  v.  DeMarco,  784  F.3d  388,  394 
(7th  Cir.  2015);  see  also  United  States  v.  Gomez,  763  F.3d  845, 
863 (7th Cir. 2014) (en banc).  
      Here, the evidence of Mr. Dvorkin’s guilt was substantial 
and would not have been any less so had he been allowed to 
cross‐examine  Bevis  about  the  2011  order  or  the  2012  com‐
plaint.  Almost  every  conversation  between  Bevis  and 
Mr. Dvorkin  was  proven  by  audio  recordings;  those  that 
were not recorded were substantiated by other physical evi‐
dence.  Moreover,  on  cross‐examination,  Bevis  admitted  to 
                                                                                                             
(…continued) 
2012)  (criticizing  our  holding  in  Dawson);  1  Kenneth  S.  Broun  et  al., 
McCormick on Evidence § 41 (7th ed. 2013) (endorsing the interpretation of 
the  Advisory  Committee).  However,  the  other  circuits  to  have  ruled  on 
the  matter  agree  with  our  view.  See  United  States  v.  Woodard,  699  F.3d 
1188, 1195 (10th Cir. 2012); United States v. Cedeño, 644 F.3d 79, 82–83 (2d 
Cir. 2011); United States v. Whitehead, 618 F.2d 523, 529 (4th Cir. 1980); see 
also  Peter  Walkingshaw,  Note,  Prior  Judicial  Findings  of  Police  Perjury: 
When  Hearsay  Presented  as  Character  Evidence  Might  Not  Be  Such  a  Bad 
Thing,  47  Colum.  J.L.  &  Soc.  Probs.  1,  20  (2013)  (noting  that  “the  con‐
sistent trend among the Circuits has been to … allow cross‐examination 
into the consequences of prior conduct by a witness that tends to show 
dishonesty (at least in the absence of a hearsay objection)”). 
No. 14‐2799                                                        33

the specific instances of misconduct underlying the 2011 or‐
der and the 2012 complaint (i.e., selling unregistered securi‐
ties). Given these circumstances, the fact that Bevis was sanc‐
tioned  and  later  sued  for  his  misconduct  is  of  de  minimis 
probative  value  and  certainly  would  not  have  rendered  the 
Government’s  case  “significantly  less  persuasive.”  See  De‐
Marco, 784 F.3d at 394; see also United States v. Cavender, 228 
F.3d 792, 799 (7th Cir. 2000) (“An error in the refusal to ad‐
mit  evidence  is  harmless  if  the  evidence  of  guilt  was  over‐
whelming  and  the  defendant  was  allowed  to  put  on  a  de‐
fense,  even  if  that  defense  was  not  as  complete  as  the  de‐
fendant might have preferred.”). We therefore conclude that 
the  district  court’s  error  was  harmless  and  thus  does  not 
warrant reversal.  
    
                                 D. 
    Finally, Mr. Dvorkin submits that the Government made 
an improper argument during its rebuttal at closing, thereby 
depriving him of a fair trial. “In reviewing a claim of prose‐
cutorial  misconduct,  we  consider  first  whether  the  chal‐
lenged remark by the prosecutor was improper, and second, 
whether  it  prejudiced  the  defendant.”  United  States  v.  Wes‐
cott,  576  F.3d  347,  355  (7th  Cir.  2009).  A  prosecutorial  com‐
ment during closing arguments is improper if it is “aimed at 
inflaming the passions of the jury.” United States v. Caliendo, 
910 F.2d 429, 436 (7th Cir. 1990).  
   Here,  Mr.  Dvorkin  contends  that  the  following  remarks 
made by the Government during its rebuttal argument were 
improper: 
34                                                            No. 14‐2799 

        [GOVERNMENT]:   The  victim  here  is  Larry 
                        Meyer.  And  it  is—it  is  of‐
                        fensive  to  think  that 
                        Mr. Dvorkin  gets  out  of 
                        the responsibility of his ac‐
                        tions,  of  his  words,  of  his 
                        choices— 
        MR. FRANKEL:              Objection,  Judge.  Getting 
                                  out of responsibility, that’s 
                                  an improper argument. It’s 
                                  about the facts and the ev‐
                                  idence, Judge. 
        THE COURT:                Overruled. 
        [GOVERNMENT]:   That  he  gets  out  of  the  re‐
                        sponsibility of his  own ac‐
                        tions  and  words  and 
                        choices  here  because 
                        Mr. Bevis  didn’t  just  walk 
                        away  in  that  parking  lot 
                        meeting. It’s offensive. 
        MR. FRANKEL:     Objection, Judge. 
        THE COURT:              Overruled.[39] 
According  to  Mr.  Dvorkin,  the  prosecutor’s  suggestion  that 
he was attempting to get out of responsibility for his actions 
was “designed to appeal to the passions, fears, and vulnera‐
bilities  of  the  jury.”40  For  its  part,  the  Government  submits 
                                                 
39 R.178 at 81. We have reformatted the trial transcript for readability.  

40 Appellant’s Br. 38. 
No. 14‐2799                                                          35

that these statements properly were made in response to the 
following argument by the defense at closing: 
                April  6th.  This  is  the  very  first  meeting, 
           supposedly,  between  Bevis,  where  Bevis  sup‐
           posedly claims Dvorkin asked him about find‐
           ing a hit man. Bevis says that Dan told him he 
           wanted  Larry  Meyer  to  stop  breathing.  And 
           here’s  what  we  know.  Bevis  does  not  tell  Dan 
           it’s a bad idea. He does not tell Dan to drop it. 
           He  does  not  tell  Dan  he  is  asking  him  to  do 
           something illegal and is going to go to the po‐
           lice.  He  doesn’t  behave—we’re talking  normal 
           here.  Mr. Perconte  used  the  word  normal.  He 
           does not behave normally. 
               Instead,  he  says  he  knows  a  hit 
           man … .And as of April 6th, there’s no solicita‐
           tion;  there’s  no  agreement;  there’s  no  money; 
           and nobody is hired. On April 6th there was no 
           solicitation.  There’s  no  agreement,  no  money, 
           and nobody hired.[41] 
    We do not perceive any impropriety in the Government’s 
remarks.  The  prosecutor  merely  stated  that  Mr.  Dvorkin 
cannot  avoid  liability  for  his  actions  simply  because  Bevis 
did  not  “walk  away”  from  Mr.  Dvorkin’s  proposal.  This 
statement is neither inaccurate, nor likely to invite the jury to 
decide the case on an improper basis. Further, even if these 
statements were improper (and they are not), they were not 
                                                 
41 R.178 at 63–64.  
36                                                      No. 14‐2799 

so prejudicial as to deprive Mr. Dvorkin of a fair trial. These 
comments were brief, isolated, and made in direct response 
to  defense  counsel’s  insinuation  that  Bevis’s  failure  to  dis‐
sent  from  Mr. Dvorkin’s  proposal  was  somehow  probative 
of Mr. Dvorkin’s innocence. See Bartlett v. Battaglia, 453 F.3d 
796, 803 (7th Cir. 2006) (“Where defense counsel has ‘invited’ 
a  response,  a  prosecutor’s  otherwise  improper  remarks  will 
not warrant reversal of a conviction if they do nothing more 
than  ‘right  the  scale.’”  (quoting  United  States  v.  Young,  470 
U.S. 1, 12–13 (1985)). In sum, because the contested remarks 
were neither improper nor prejudicial, they did not deprive 
Mr. Dvorkin of a fair trial. 
       
                            Conclusion 
      The judgment of the district court is affirmed.  
                                                        AFFIRMED